1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   ERIC V. SANTOS,                                  Case No.: 2:18-cv-01439-JCM-CWH
18
                    Plaintiff,
19                                      JOINT MOTION TO EXTEND TIME TO
     vs.
20                                      FILE STIPULATION OF DISMISSAL OF
     EXPERIAN INFORMATION SOLUTIONS,    EQUIFAX INFORMATION SERVICES,
21
     INC.; EQUIFAX INFORMATION SERVICES LLC
22   LLC; TRANS UNION LLC; and WELLS
     FARGO HOME MORTGAGE,               [FIRST REQUEST]
23
                    Defendants.
24          Plaintiff Eric V. Santos (“Plaintiff”) and Defendant Equifax Information Services, LLC;
25
     (“Equifax” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 1
1    hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty
2
     days:
3
             1.     The Parties settled this matter on November 3, 2018.
4
             2.     The Parties are currently working on finalizing their Settlement Agreement.
5

6            3.     The Parties request and extension of thirty days to file their Stipulation of Dismissal

7    of Equifax to allow them additional time to finalize the settlement agreement.
8
             4.     Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than
9
     February 13, 2019.
10

11          DATED January 14, 2019.
      /s/ Matthew I. Knepper                             /s/ Jeremy J. Thompson
12
      Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
13    Nevada Bar No. 12796                               Nevada Bar No. 12503
      Miles N. Clark, Esq.                               CLARK HILL PLLC
14    Nevada Bar No. 13848                               3800 Howard Hughes Pkwy., Ste. 500
      KNEPPER & CLARK LLC                                Las Vegas, NV 89169
15
      10040 W. Cheyenne Ave., Suite 170-109              Email: jthompson@clarkhill.com
16    Las Vegas, NV 89129
                                                         Counsel for Defendant
17    David H. Krieger, Esq.                             Equifax Information Services LLC
      Nevada Bar No. 9086
18
      HAINES & KRIEGER, LLC
19    8985 S. Eastern Avenue, Suite 350
      Henderson, Nevada 89123
20
      Counsel for Plaintiff
21
                                           ORDER GRANTING
22
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
23

24
                              EQUIFAX INFORMATION SERVICES LLC

25           IT IS SO ORDERED.

26                                             _________________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
27
                                                                          January
                                                   DATED this ____
                                                               24 day of _________ 2019.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 2
